     Case 2:20-cv-01716-APG-BNW Document 40 Filed 11/19/20 Page 1 of 2




 1 Adam Sanderson
   Texas Bar No. 24056264
 2 (Admitted pro hac vice)
   adam.sanderson@rm-firm.com
 3 Brett S. Rosenthal
   Texas Bar No. 24080096
 4 (Admitted pro hac vice)
   brett.rosenthal@rm-firm.com
 5 REESE MARKETOS LLP
   750 N. Saint Paul St., Suite 600
 6 Dallas, Texas 75201-3201
   Telephone: 214.382.9810
 7 Facsimile: 214.501.0731

 8 Gregory H. King
   Nevada Bar No. 7777
 9 gking@kingdurham.com
   Matthew L. Durham
10 Nevada Bar No. 10342
   mdurham@kingdurham.com
11 KING & DURHAM PLLC
   6385 S. Rainbow Blvd., Suite 220
12 Las Vegas, Nevada 89118
   Telephone: (702) 833-1100
13 Facsimile: (702) 833-1107

14 Attorneys for Plaintiffs

15
                                 UNITED STATES DISTRICT COURT
16
                                 FOR THE DISTRICT OF NEVADA
17

18 KENNETH LANE, et al.,                             Case No. 2:20-cv-01716-APG-BNW

19                 Plaintiffs,
                                                     PLAINTIFFS’ UNOPPOSED MOTION
20         v.                                        FOR EXTENSION OF TIME

21 CONESTOGA SETTLEMENT SERVICES,                    (First Request)
   LLC, et al.,
22
                Defendants.
23

24         Plaintiffs file this Unopposed Motion for Extension of Time to File Responses to

25 Defendant Provident Trust Group, LLC’s pending Motion to Transfer (ECF No. 34), Motion to

26 Compel Arbitration (ECF No. 35), and Motion to Dismiss Plaintiffs’ Complaint Against Provident

27 (ECF No. 36) (collectively, the “Motions”). The Motions were filed on November 9, 2020,

28 meaning Plaintiffs’ responses to the Motions are due on November 23, 2020.
     Case 2:20-cv-01716-APG-BNW Document 40 Filed 11/19/20 Page 2 of 2




 1          Plaintiffs request a twenty-one day extension of time to file their responses to the Motions.

 2 If the Court grants this request, the new deadline will be December 14, 2020. This is the first

 3 request for an extension of time to respond to the Motions.

 4          Plaintiffs seek this extension not for purposes of delay but because of the significant

 5 briefing they must prepare to respond to the three Motions. Counsel for the Movant has agreed to

 6 the requested extension. Thus, Plaintiffs respectfully request that the Court grant the extension and

 7 order that Plaintiffs’ responses to the Motions be reset to December 14, 2020.

 8 DATED: November 18, 2020                    REESE MARKETOS LLP

 9
                                               By            /s/ Adam Sanderson
10
                                                     ADAM SANDERSON
11                                                   Texas Bar No. 24056264
                                                     (Admitted pro hac vice)
12                                                   BRETT S. ROSENTHAL
                                                     Texas Bar No. 24080096
13                                                   (Admitted pro hac vice)
                                                     750 N. Saint Paul St., Suite 600
14                                                   Dallas, Texas 75201-3201

15
     DATED: November 18, 2020                  KING & DURHAM PLLC
16

17                                             By           /s/ Matthew L. Durham
18                                                   GREGORY H. KING
                                                     Nevada Bar No. 7777
19                                                   MATTHEW L. DURHAM
                                                     Nevada Bar No. 12060
20                                                   6385 S. Rainbow Blvd., Suite 220
                                                     Las Vegas, Nevada 89118
21
                                                     ATTORNEYS FOR PLAINTIFFS
22

23                                                ORDER
24                                                IT IS SO ORDERED.
25

26        DATED: November 19, 2020
                                                  UNITED STATES DISTRICT COURT JUDGE
27

28


                                                     -2-
